El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
En esta ocasión nos corresponde determinar si la Ley Núm. 203 de 14 de diciembre de 2007 (29 L.P.R.A. secs. 735-743), conocida como la Carta de Derechos del Vete-rano Puertorriqueño del Siglo XXI (Ley Núm. 203), es de aplicación retroactiva. Específicamente, debemos resolver si las disposiciones de esta ley relacionadas con la acredi-tación de los años de servicio en las fuerzas armadas para los sistemas de retiro son aplicables a los empleados que ingresaron al servicio público y solicitaron la acreditación con anterioridad a la vigencia de ese estatuto. Tras exami-nar cuidadosamente el derecho aplicable, así como los ex-pedientes ante nuestra consideración, concluimos que la Ley Núm. 203, supra, es de aplicación prospectiva.
I
Los recursos de epígrafe versan sobre la misma contro-versia de Derecho. Por un lado, en el recurso CC-2008-952 el Sr. Luis Rullán Rivera nos solicita que revoquemos una sentencia emitida por el Tribunal de Apelaciones que de-terminó que la Ley Núm. 203 es de aplicación prospectiva. *437De otra parte, en el recurso AC-2008-0088 la Autoridad de Energía Eléctrica (A.E.E.) nos solicita la revocación del dic-tamen emitido por el foro apelativo intermedio en el cual un panel distinto al que atendió el caso del señor Rullán Rivera resolvió que, por ser más favorable al veterano que la ley anterior, la Ley Núm. 203 tiene efectos retroactivos.
A pesar de que ambos recursos presentan la misma cuestión de Derecho y se sustentan en hechos y alegaciones similares, el cauce procesal de cada caso es distinto, por lo que procederemos a detallarlos por separado.
A. El señor Rullán Rivera prestó servicio militar ac-tivo en la Marina de Estados Unidos durante cuatro años en tiempos de paz, desde septiembre de 1978 hasta sep-tiembre de 1982. Luego de concluir el servicio, comenzó a trabajar en la A.E.E.
En julio de 2003, el señor Rullán Rivera solicitó a esa corporación pública que le acreditara los cuatro años que sirvió en la Marina estadounidense como años de servicio en el Sistema de Retiro de los Empleados de la A.E.E.(1) En ese momento, la A.E.E. le notificó las cantidades que ha-brían de ser satisfechas para lograr la acreditación de los cuatro años solicitados.(2) No obstante, el señor Rullán Rivera no pudo realizar el pago que se le requirió correspon-diente a las aportaciones e intereses acumulados, por lo que desistió de su solicitud. Más adelante, en marzo de 2007 volvió a solicitar la acreditación de sus cuatro años de servicio. En esa ocasión, la A.E.E. le indicó que, según la *438ley vigente, sólo tenía derecho a que se le acreditaran dos años de servicio militar en tiempos de paz y señaló la can-tidad que sería pagada por aportaciones e intereses a base de esos dos años.
Posteriormente, en abril de 2007, el señor Rullán Rivera realizó el pago correspondiente a la acreditación de dos años de servicio, pero en noviembre del mismo año se co-municó nuevamente con la A.E.E. para que le acreditara los dos años restantes. Pendiente esta solicitud ante el Ad-ministrador del Sistema de Retiro, el 14 de diciembre de 2007, el Gobernador de Puerto Rico firmó la Ley Núm. 203.
En respuesta a la petición del señor Rullán Rivera, en febrero de 2008, la A.E.E. le informó que la ley vigente al momento de su solicitud era la Ley Núm. 13 de 2 de octu-bre de 1980 (29 L.P.R.A. ants. secs. 811 — 822), conocida como la Carta de Derechos del Veterano Puertorriqueño (Ley Núm. 13), la cual sólo contemplaba la acreditación de dos años de servicio militar en tiempos de paz. Por lo tanto, determinó que el señor Rullán Rivera no tenía derecho a la acreditación de más de dos años.
Insatisfecho con esa determinación, el señor Rullán Rivera presentó una solicitud de reconsideración ante la Junta de Síndicos del Sistema de Retiro de los Empleados de la A.E.E. Expuso en su escrito que la aprobación de la Ley Núm. 203 en diciembre de 2007 había aumentado a cinco los años de servicio en tiempos de paz que son acre-ditables para retiro, por lo que solicitó que se le acredita-ran los cuatro años que había servido. En junio de 2008, la Junta de Síndicos denegó su moción de reconsideración y le indicó que la Ley Núm. 203 había sido aprobada en diciem-bre de 2007, por lo que la ley aplicable a su solicitud era la Ley Núm. 13. En vista de ello, sostuvo la determinación de acreditarle sólo dos años de servicio.
Ante el proceder de la Junta de Síndicos, el señor Ru-llán Rivera presentó un recurso de revisión administrativa ante el Tribunal de Apelaciones y alegó que la Ley Núm. 203 había derogado la Ley Núm. 13, por lo que las dispo-*439siciones de esta última eran las aplicables a la acreditación de los años de servicio militar en tiempos de paz. El foro apelativo intermedio confirmó la decisión de la Junta de Síndicos y determinó que la Ley Núm. 203 no aplicaba re-troactivamente, por lo que el señor Rullán Rivera sólo te-nía derecho a la acreditación de dos años, según disponía la Ley Núm. 13.
Inconforme con el dictamen emitido por el Tribunal de Apelaciones, el señor Rullán Rivera presentó una petición de certiorari ante este Tribunal y alegó que la Ley Núm. 203 tenía efectos retroactivos, por lo que solicitó que revo-cáramos la sentencia del foro apelativo. Examinado su re-curso, acordamos expedir el auto de certiorari.
B. De otra parte, el Sr. Félix Parrilla Batista sirvió en las Fuerzas Armadas de Estados Unidos durante cuatro años en tiempos de paz, de 1980 a 1984. Posteriormente, comenzó a trabajar en la A.E.E. y en marzo de 2004 pre-sentó una solicitud de acreditación de años de servicio para su retiro, la cual fue aprobada por esa entidad. Al infor-mársele las cantidades que habrían de ser satisfechas por aportaciones e intereses, acordó un plan de pago con la A.E.E., mediante el cual se realizarían descuentos a su sa-lario para abonar a la cantidad adeudada por la acreditación. No obstante, luego de realizar sólo los prime-ros dos pagos del plan, el señor Parrilla Batista solicitó que se suspendieran los descuentos para atender una situación económica personal. La A.E.E. accedió a su petición y sus-pendió los descuentos. Posteriormente, en mayo de 2006, el señor Parrilla Batista solicitó nuevamente la acreditación de los cuatro años de servicio militar y el reinicio del plan de pago a través de los descuentos a su salario. Sin embargo, en junio de 2006 el Sistema de Retiro de la A.E.E. le notificó al señor Parrilla Batista que sólo le acreditaría dos años de servicio militar y le informó la cantidad que debe-ría pagar para ello.
Inconforme con tal proceder, en agosto de 2006, el señor *440Parrilla Batista presentó una demanda de injunction y da-ños ante el Tribunal de Primera Instancia. En ésta, sos-tuvo que la A.E.E. debía acreditarle el tiempo total de cua-tro años de servicio militar y le solicitó al foro de instancia que emitiera un interdicto preliminar y permanente para ordenarle a la A.E.E. cumplir con su determinación original de acreditarle cuatro años. Además, reclamó daños y angustias mentales.
Luego de varios procedimientos ante el Tribunal de Pri-mera Instancia, las partes estipularon los hechos y acorda-ron que se trataba de una controversia de estricto derecho sobre el número de años de servicio militar acreditables para el sistema de retiro. En vista de ello, el foro primario dictó una sentencia en la que determinó que la Ley Núm. 203 disponía para la acreditación de hasta cinco años de servicio militar en tiempos de paz, por lo que concedió la petición del señor Parrilla Batista y le ordenó a la A.E.E. acreditarle los cuatro años solicitados. No obstante, ante una oportuna moción de reconsideración presentada por la A.E.E., el foro de instancia modificó su sentencia original y dispuso que, al no existir cláusula de retroactividad en la Ley Núm. 203, las leyes aplicables a la controversia eran la Ley Núm. 13 y la ley federal Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C.A. secs. 4301-4335 (U.S.E.R.R.A.). Según el análisis del foro de instancia, la Ley Núm. 13 proveía para la acreditación de dos años de servicio militar en tiempos de paz, mientras que la U.S.E.R.R.A. disponía que se podrían acreditar hasta cinco años. Por ello, en vista de que la ley federal era más favorable al veterano, el tribunal reiteró su determi-nación de ordenar a la A.E.E. a acreditarle los cuatro años de servicio al señor Parrilla Batista, aunque por funda-mentos distintos a los esbozados originalmente.
Insatisfecha con tal determinación, la A.E.E. acudió al Tribunal de Apelaciones, el cual confirmó el dictamen del Tribunal de Primera Instancia. El foro apelativo interme-dio dispuso que el propósito principal de la Ley Núm. 203 *441había sido ampliar los beneficios existentes para los vete-ranos, por lo que debía interpretarse esta ley de la forma más liberal para validar el propósito del legislador. Por ello, sostuvo que el beneficio de acreditación de cinco años contenido en la Ley Núm. 203 debía concedérsele al señor Parrilla Batista.
Ante la decisión adversa del Tribunal de Apelaciones, la A.E.E. presentó un recurso de apelación ante este Tribunal y solicitó que revocáramos la sentencia del foro apelativo por entender que la Ley Núm. 203 no tiene efectos retroactivos. Examinada su apelación, la acogimos como una petición de certiorari por ser éste el recurso apropiado, expedimos el auto y ordenamos que se consolidara con el recurso presentado por el señor Rullán Rivera.
Con el beneficio de las comparecencias de las partes, así como un escrito de amicus curiae presentado por la Oficina del Procurador del Veterano, procedemos a resolver la con-troversia ante nuestra consideración.
II
 A. La Ley Núm. 13 se aprobó con el propósito de garantizar ciertos derechos y beneficios a aquellos puer-torriqueños que han prestado servicio militar en las fuer-zas armadas estadounidenses y agrupar en una sola pieza legislativa las disposiciones aplicables a los veteranos que se encontraban dispersas en distintas leyes. Exposición de Motivos de la Ley Núm. 13 (1980 Leyes de Puerto Rico 1032 — 1033).(3) Entre los derechos concedidos por esa ley se encuentran algunos relacionados con el trabajo, la educa-ción, los sistemas de retiro, la adquisición de propiedades y *442las obligaciones contributivas. 29 L.P.R.A. sec. 814. En cuanto a los derechos relacionados con los sistemas de re-tiro gubernamentales, el Art. 4C(a) de la Ley Núm. 13 dis-pone que:
Todo veterano que reingrese o que entre por primera vez al servicio del Estado Libre Asociado, sus agencias o instrumenta-lidades, corporaciones públicas o cuasi públicas o de los gobier-nos municipales y que pase a ser miembro participante de cual-quiera de los sistemas o fondos de retiro gubernamentales, tendrá derecho, en cualquier momento en que lo solicite, a que se le acredite a los fines de retiro, todo el tiempo que hubiere estado en servicio activo en las fuerzas armadas ..., incluyendo el tiempo que hubiere estado en servicio activo en las fuerzas armadas con anterioridad a la vigencia de esta ley. ... Los ser-vicios militares prestados en cualquier momento, en tiempo de paz, se limitarán a dos (2) años .... (Enfasis suplido.) 29 L.P.R.A. sec. 814 (ed. 2002).
Según se desprende del artículo citado, una vez un ve-terano ingrese o reingrese a un empleo en el Gobierno o en una de las entidades que la ley dispone y, a su vez, pase a formar parte de uno de los sistemas de retiro, podrá solici-tar que se le acrediten hasta dos años de servicio militar prestado en tiempos de paz. Ese artículo también expone la forma como se realizarán las aportaciones correspondien-tes a los años solicitados. Íd.
Durante su vigencia, la Ley Núm. 13 fue enmendada en varias ocasiones hasta ser derogada y sustituida por una nueva carta de derechos, la Ley Núm. 203, en diciembre de 2007.(4) Al aprobar esta última, la Asamblea Legislativa quiso atemperar las disposiciones de la Ley Núm. 13 a los cambios sociales ocurridos con el pasar de los años y, una vez más, recoger en una sola medida legislativa todos los beneficios que se encontraran dispersos en distintas leyes. Exposición de Motivos de Ley Núm. 203. http://www. lexjuris.com/lexlex/Leyes2007/lexl2007203.htm
*443En lo pertinente a la controversia ante nuestra consideración, el citado Art. 4C(a) de la Ley Núm. 13, supra, correspondiente a los derechos relacionados con los sistemas de retiro gubernamentales, pasó a ser el Art. 4(e)(1) de la Ley Núm. 203, el cual dispone lo siguiente:
(1) Todo veterano que entre por primera vez al servicio del Estado Libre Asociado de Puerto Rico, sus agencias o instru-mentalidades, corporaciones públicas o cuasi públicas o de los gobiernos municipales y que pase a ser miembro participante de cualquiera de los sistemas o fondos de retiro gubernamen-tales, tendrá derecho, mientras mantenga su estatus de parti-cipante en el mismo, en cualquier momento en que lo solicite, a que se le acredite a los fines de retiro, todo el tiempo que hubiere estado en servicio activo en las fuerzas armadas ... incluyendo el tiempo que hubiere estado en servicio activo en las fuerzas armadas con anterioridad a la vigencia de esta Ley.
(A) ... Los servicios militares prestados en cualquier mo-mento, en tiempo de paz, se limitarán a cinco (5) años .... (En-fasis suplido). 29 L.P.R.A. sec. 737(1).
A pesar de que la Ley Núm. 203 mantuvo esta disposi-ción esencialmente igual al antiguo Art. 4C(a) de la Ley Núm. 13, supra, el nuevo artículo se modificó para especi-ficar que el derecho a solicitar la acreditación de servicio militar aplica a los veteranos que ingresen por primera vez al servicio público y que la solicitud se deberá hacer mien-tras el veterano sea participante del sistema de retiro. íd., inciso (1). Además, se aumentó el número de años acredi-tables por servicio militar en tiempos de paz de dos a cinco años. Íd, inciso (1)(A). Asimismo, se añadieron nuevas dis-posiciones que estaban ausentes de la Ley Núm. 13 rela-cionadas con las aportaciones patronales e individuales —tanto para empleados del Gobierno como de la empresa privada— que habrán de realizarse cuando un empleado se reintegra a su empleo, luego de ser llamado al servicio activo. Íd., incisos (4) y (5).
A tono con el propósito de las Leyes Núms. 13 y 203 de proveer derechos y beneficios a los veteranos, al aprobar la Ley Núm. 203 el legislador dejó intacta la cláu-*444sula de interpretación que establece que “[e]sta ley deberá interpretarse en la forma más liberal y beneficiosa para el veterano. En caso de conflicto entre las disposiciones de esta ley y las disposiciones de cualquier otra ley, prevale-cerá aquella que resultare ser más favorable para el veterano”. Art. 10 de la Ley Núm. 203 (29 L.P.R.A. sec. 743); Art. 13 de la Ley Núm. 13 (reenumerado como Art. 10), 1980 Leyes de Puerto Rico 1046. http.7 /www.lexjuris. com/lexlex/leyes2007/lexl 2007203.htm
Por último, según el Art. 13 de la Ley Núm. 203, supra, el estatuto comenzará a regir inmediatamente después de su aprobación, excepto en cuanto a los reglamentos que al amparo de ella deban formularse, los cuales se deberán adoptar y aprobar en los noventa días siguientes a la apro-bación de la ley. http://www.lexjuris.com/lexlex/leyes2007/ lexl2007203.htm
B. Como es sabido, en materia de interpretación de las leyes, el Art. 14 del Código Civil establece que “[c]uando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. 31 L.P.R.A. sec. 14. Así, pues, si el lenguaje de la ley no crea dudas y es claro en cuanto a su propósito, su propio texto es la mejor expresión de la intención legislativa. Garriga Villanueva v. Mun. de San Juan, 176 D.P.R. 182 (2009); Depto. Estado v. U.G.T, 173 D.P.R. 93 (2008); Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155, 164 (2000).
De otra parte, el Art. 3 del Código Civil establece que “las leyes no tendrán efecto retroactivo, si no dispusieren expresamente lo contrario”. 31 L.P.R.A. sec. 3. En este sentido, hemos expresado que la retroactividad de una norma, por ser una circunstancia excepcional, tiene que haberse establecido claramente por el legislador. Vargas v. Retiro, 159 D.P.R. 248, 269 (2003); Nieves Cruz v. U.P.R., 151 D.P.R. 150, 158 (2000). No obstante, este Tribunal ha *445reconocido —a modo de excepción— la aplicación retroac-tiva de una norma aun cuando el legislador no lo haya dispuesto expresamente, si esa interpretación es la más compatible con el propósito legislativo. Consejo Titulares v. Williams Hospitality, 168 D.P.R. 101, 108 (2006); Vélez v. Srio. de Justicia, 115 D.P.R. 533, 541-542. Véase, además, R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpre-tación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, pág. 391.
Con estos preceptos en mente, pasemos a analizar con-cretamente la controversia ante nuestra consideración.
III
A. El señor Rullán Rivera y el señor Parrilla Batista alegan, en síntesis, que la Ley Núm. 203 debe aplicar re-troactivamente en cuanto al número de años de servicio militar prestado en tiempos de paz que se pueden acreditar en los sistemas de retiro. Ambos sostienen que, en vista de que la Ley Núm. 203 derogó la Ley Núm. 13, esta última dejó de existir. Por lo tanto, según exponen, de no aplicarse retroactivamente la Ley Núm. 203, todos los veteranos que prestaron servicio militar antes de la vigencia de esa ley quedarían desprovistos de protección legal ante la desapa-rición de la Ley Núm. 13.(5) Entendemos que este argu-mento es claramente inmeritorio.
Por su parte, la A.E.E. sostiene que el hecho de que la *446Ley Núm. 203 disponga que ésta comenzará a regir inme-diatamente después de su aprobación y que no incluya una cláusula de retroactividad demuestra que el legislador no tuvo la intención de aplicarla retroactivamente. Por ello, alega que la Ley Núm. 203 aplica a aquellos empleados que advengan miembros de un sistema de retiro gubernamen-tal luego de la fecha de vigencia de ese estatuto. Coincidi-mos con este criterio.
Si bien es cierto que la Ley Núm. 13 fue derogada por la Ley Núm. 203 y que, para efectos prácticos, “dejó de existir”, ello no implica que las situaciones ocurridas con anterioridad a la vigencia de la Ley Núm. 203 queden en un vacío jurídico ante la aplicación prospectiva del nuevo estatuto. El hecho de que la Ley Núm. 13 no aplique a situaciones ocurridas después de 14 de diciembre de 2007 —fecha de vigencia de la Ley Núm. 203— no significa que no aplique a hechos ocurridos durante el tiempo que estuvo vigente. Es una regla elemental de hermenéutica que “[c]uando una ley es derogada, deja de existir. ... Para to-dos los efectos futuros es como si nunca hubiera existido, excepto en cuanto a los procedimientos pasados y terminados”. (Citas omitidas y énfasis suplido.) Bernier y Cuevas Segarra, op. cit, pág. 423. Precisamente, la aplicación prospectiva de la Ley Núm. 203 obliga a aplicar la Ley Núm. 13 a los eventos ocurridos con anterioridad a la vigencia del nuevo estatuto.
Contrario a las alegaciones de los señores Rullán Rivera y Parrilla Batista, la Ley Núm. 203 no aplica sólo a los veteranos que hayan prestado servicio militar a partir de su vigencia. En lo pertinente a la controversia de autos, la Ley Núm. 203, al igual que su predecesora, provee para la acreditación del servicio militar prestado “incluyendo el tiempo que hubiere estado en servicio activo en las fuerzas armadas con anterioridad a la vigencia de esta ley”. 29 *447L.P.R.A. sec. 737(e)(1).(6) El hecho de que el servicio militar se haya prestado antes del ingreso al sistema de retiro y de la aprobación de la ley no significa que quede excluido de la posibilidad de ser acreditado. (7) Según hemos señalado, an-teriormente, para efectos de los sistemas de retiro, “[l]a frase ‘servicio anterior’ abarca todo servicio prestado por un participante, independientemente de la fecha de su ingreso al Sistema de Retiro, siempre que éste cualifique para ser acreditado de acuerdo con lo establecido a esos efectos”. (Énfasis en el original.) Vargas v. Retiro, supra, págs. 264-265.
Una vez se determina que un servicio es acreditable, la ley dispone la manera como se llevará a cabo esa acreditación. Es decir, las condiciones en las que los referidos servicios serán acreditados dependen de la ley vigente cuando el empleado ingresó a un puesto en el servicio público y se convirtió en participante de un sistema de retiro.(8) Así, los veteranos tendrán certeza al momento de entrar al sistema de retiro sobre los beneficios a los que tendrán derecho. Por ello, el momento determinante para precisar cuál es la ley aplicable en cuanto al número de años de servicio militar acreditables es el momento en que el veterano entró al sistema de retiro, no el periodo durante el cual se prestó ese servicio ni cuando se hizo la solicitud de acreditación.
*448Tal y como hemos expuesto, tanto la Ley Núm. 203 como su predecesora la Ley Núm. 13 disponen cuáles servicios militares serán acreditables para efectos de los sistemas de retiro gubernamentales y, además, prescriben la manera en que se llevará a cabo tal acreditación. De ambas leyes, la vigente al momento en que el empleado ingresó a un puesto en el servicio público y se convirtió en participante de un sistema de retiro determina los servicios que serán acreditados, así como las condiciones de esa acreditación.
Así, los derechos prescritos en el Art. 4(e) de la Ley Núm. 203 beneficiarán a quienes ingresaron a un sistema de retiro gubernamental después de 14 de diciembre de 2007, toda vez que es esa la fecha de vigencia del estatuto y la Asamblea Legislativa no dispuso su aplicación retroactiva. El legislador tenía plena autoridad para deci-dir que todas o algunas de las disposiciones de la Ley Núm. 203 aplicaran retroactivamente. Aunque el legislador ex-presamente le confirió ciertos efectos retroactivos a algu-nas disposiciones de la Ley Núm. 203,(9) optó por no otor-garle un carácter retroactivo a ese estatuto en general ni, particularmente, a los derechos relacionados con los siste-mas de retiro.
No podemos ignorar la intención legislativa según plas-mada en el texto de la Ley Núm. 203. Tampoco existen circunstancias extraordinarias que requieran que el Art. 4(e) de la Ley Núm. 203, supra, se aplique retroactiva-mente, en ausencia de una disposición expresa al respecto por parte de la Asamblea Legislativa. Véanse, e.g.: Consejo de Titulares v. Williams Hospitality, supra; Vélez v. Srio. de Justicia, supra.
En una situación análoga a la de autos, surgida a raíz de la aprobación de la Ley Núm. 13 en 1980, resolvimos que, en ausencia de disposición expresa sobre la retroacti-vidad, ésta era de aplicación prospectiva. Específicamente, en Guardiola Pérez v. Morón, 114 D.P.R. 477 (1983), un *449veterano reclamó la acreditación de dos años de servicio militar en tiempos de paz. En aquel momento, la Ley del Sistema de Retiro de los Empleados del Gobierno, Ley Núm. 447 de 15 de mayo de 1951, según enmendada, 3 L.P.R.A. sec. 761 et seq.,(10) no proveía para la acreditación de servicio militar en tiempos de paz, por lo que el veterano alegó que la Ley Núm. 13 constituía una enmienda a ésta que le permitía acreditar el servicio militar prestado en tiempos de paz. Resolvimos entonces que, a pesar de que la Ley Núm. 13 efectivamente enmendaba las disposiciones de la Ley del Sistema de Retiro, la enmienda no tenía efec-tos retroactivos, pues ello no surgía del texto de la ley ni existían circunstancias extraordinarias que ameritaran apartarnos del principio general de irretroactividad de las leyes. Íd., pág. 480. A la misma conclusión llegamos en el día de hoy respecto a la Ley Núm. 203.
Reconocemos, al igual que lo ha hecho la Asamblea Le-gislativa a través de la adopción de las diversas leyes pro-tectoras de los veteranos, la importancia de otorgar bene-ficios y salvaguardar los derechos de aquellas personas que han dedicado parte de su vida al servicio militar. Sin embargo, en el ánimo de reconocer el servicio de estos ciuda-danos no podemos soslayar el principio de irretroactividad de las leyes que sirve como pilar de nuestro sistema de derecho y asegura la estabilidad de las relaciones jurídicas. En la medida en que el legislador estableció expresamente la aplicación prospectiva de la Ley Núm. 203 no debemos adoptar un curso de acción en el sentido contrario.
Cónsono con lo anterior, a los veteranos que entraron al servicio público e ingresaron un sistema de retiro después de 14 de diciembre de 2007 le cobijan las disposiciones de la Ley Núm. 203. Aquellos que entraron antes de esa fecha están cubiertos por la Ley Núm. 13. Se trata, a *450fin de cuentas, de una decisión legislativa de conceder cier-tos beneficios a partir de una fecha determinada.
B. Como argumento adicional a favor de la aplicación de la Ley Núm. 203, los señores Rullán Rivera y Parrilla Batista alegan que ésta contiene una disposición que re-quiere que se interprete de la forma más favorable al veterano. Según exponen, el conceder la acreditación de hasta cinco años de servicio prestado en tiempos de paz es más beneficioso que la acreditación de dos años que permi-tía la Ley Núm. 13, por lo que se deben aplicar las dispo-siciones de la Ley Núm. 203. No les asiste la razón.
Ciertamente, el Art. 10 de la Ley Núm. 203 dis-pone que ésta se deberá interpretar liberalmente de la manera que resulte más beneficiosa para el veterano y que, de existir conflicto entre dos leyes, se aplicará la que resulte más favorable para éste. 29 L.P.R.A. sec. 743. No obstante, en cuanto a la interpretación liberal de las leyes con propósitos reparadores hemos expresado que “[u]na interpretación liberal no puede ser fundamento para ignorar el texto de la ley”. S.L.G. Rivera Carrasquillo v. A.A.A., 177 D.P.R. 345 (2009). Si luego de analizados el texto de la ley y la intención legislativa que motivó su aprobación aún persiste la duda en cuanto al alcance del estatuto, entonces la interpretación deberá favorecer a aquella parte a quien la Asamblea Legislativa quiso beneficiar. Íd. Por lo tanto, ante la claridad del texto de la ley, no podemos soslayarlo en aras de lograr una interpretación liberal que redunde en un mayor beneficio para el veterano. Es un hecho incontrovertible que la ley no contiene cláusula alguna de retroactividad, por lo que no podemos avalar una aplicación retroactiva.
Tampoco existe en el caso de autos un conflicto entre las leyes, pues tanto la Ley Núm. 13 como la Ley Núm. 203 son claras respecto al número de años de servicio militar que son acreditables para los sistemas de retiro y disponen el procedimiento que se ha de seguir para lograr la *451acreditación. Se trata, pues, de la aplicación temporal de cada ley, no de un conflicto irreconciliable entre dos esta-tutos sobre la misma materia, pues al derogarse la Ley Núm. 13, sus disposiciones no pueden confligir con las de la Ley Núm. 203.
C. Por último, el señor Rullán Rivera alega que la le-gislación federal U.S.E.R.R.A. debe aplicar por encima de la ley estatal por ser más beneficiosa al veterano, pues provee hasta cinco años de acreditación de servicio militar sin especificar si se prestaron en tiempos de paz o de guerra. Así resolvió el Tribunal de Primera Instancia en el caso del señor Parrilla Batista.(11) Sin embargo, entende-mos que esa interpretación es incorrecta en derecho.
La ley federal U.S.E.R.R.A. fue aprobada por el Congreso de Estados Unidos para proteger los derechos de empleo de los veteranos y soldados, facilitar la transición a la vida laboral civil y prohibir el discrimen por haber prestado servicio militar. 38 U.S.C.A. sec. 4301. A estos efectos, la ley contiene una variedad de disposiciones que protegen a aquellos veteranos que solicitan un empleo por primera vez, luego de haber prestado servicio militar y a aquellos que dejan su empleo para irse al servicio activo y, luego de completarlo, regresan al trabajo.
En relación con las leyes estatales, U.S.E.R.R.A. dispone expresamente que la ley federal no afectará ninguna otra ley que contenga disposiciones más favorables al veterano que las allí expuestas. 38 U.S.C.A. sec. 4302. De igual forma, U.S.E.R.R.A. aplicará por encima de cualquier ley que limite, reduzca o elimine los beneficios que ésta contiene. íd.
En los recursos ante nuestra consideración, tanto el se-ñor Rullán Rivera como la sentencia emitida por el foro de *452instancia en el caso del señor Parrilla Batista se amparan en la U.S.E.R.R.A., 38 U.S.C.A. sec. 4312, para alegar que ésta aplica por encima de las leyes estatales.
La disposición de U.S.E.R.R.A. en 38 U.S.C.A. sec. 4312, titulada “Reemployment rights of persons who serve in the uniformed services”, contiene varias disposiciones dirigi-das a preservar los derechos de aquellas personas que se ausenten de su empleo por determinado periodo de tiempo por razón de prestar servicio militar. Entre éstas, se esta-blece que el veterano tendrá derecho a los beneficios de la ley si su ausencia del empleo, por razón de servicio militar, no excede un periodo de cinco años. Íd., inciso (a)(2). La referida sección y todos sus incisos se refieren a la situa-ción particular del empleado que regresa a su trabajo anterior después de prestar servicio militar, por lo que son inaplicables a aquellos veteranos que ingresan por primera vez en determinado empleo. Además, el periodo de cinco años mencionado en esa sección se refiere al tiempo máximo que el empleado se puede ausentar para prestar servicio militar sin perder sus derechos de empleo, y nada tiene que ver con la acreditación de años de servicio para un plan de retiro.
Por su parte, la A.E.E. alega que U.S.E.R.R.A. no aplica al caso de autos debido a una excepción contenida en la propia ley referente a los sistemas de retiro gubernamen-tales estatales. 38 U.S.C.A. sec. 4318. Sostiene que esa sec-ción exceptúa de sus disposiciones a los sistemas de retiro gubernamentales federales o estatales.
La citada sección 4318 sobre Employee pension benefit plans regula lo pertinente a la acreditación y aportaciones a sistemas de retiro para los veteranos que se reintegran a sus empleos luego de prestar servicio militar. Específica-mente, esta sección establece que, excepto determinados planes especiales regulados por separado, cualquier dere-cho relacionado con un plan de retiro de un patrono pri-vado o gubernamental de una persona que se reintegre a su empleo luego de haber prestado servicio militar (reem*453ployed) se regirá por lo dispuesto en esa sección. 38 U.S.C.A. sec. 4318(a)(1)(A). Contrario a lo que alega la A.E.E., la excepción contenida en el inciso (a)(1)(A) sólo se refiere a cierto tipo de plan que se regula por otras dispo-siciones, por lo que a los planes de retiro de los gobiernos estatales sí les aplica esa sección.
No obstante, la citada sección es clara al expresar que sus disposiciones aplican a los veteranos que reingresen a un empleo. En este sentido, la ley dispone que el tiempo de servicio militar se debe considerar como tiempo servido para el patrono para efectos de beneficios de retiro. Asi-mismo, dispone la forma como se hará la acreditación y las aportaciones a los planes de retiro.
En lo pertinente a la controversia ante nuestra conside-ración y el tiempo máximo de servicios acreditables, se in-dica que, una vez la persona se reintegra a su empleo luego de prestar servicio militar, tendrá derecho a los beneficios que hubiera acumulado durante ese tiempo, siempre que realice los pagos y las aportaciones necesarios para la acreditación. 38 U.S.C.A. sec. 4318(b)(2). Dispone, además, que los pagos se comenzarán a realizar a partir de la fecha de reingreso al empleo y tendrá hasta un máximo de cinco años para completarlos. Íd.
Según se desprende de las mencionadas disposiciones de la ley federal, en todo lo relacionado con la acreditación de años de servicio para sistemas de retiro, U.S.E.R.R.A. limita su aplicación a aquellas personas que se reintegran al empleo que tenían antes de partir a prestar servicio mi-litar (reemployment). Es decir, nada hay en la ley federal respecto a la forma como se acreditan los años de servicio militar prestados antes de que el veterano entre en deter-minado sistema de retiro. Por ello, las citadas disposicio-nes de la ley federal U.S.E.R.R.A. son inaplicables a la con-troversia de autos, toda vez que tanto el señor Rullán Rivera como el señor Parrilla Batista prestaron servicio militar antes de ingresar a la A.E.E. y formar parte del *454sistema de retiro de esa entidad. No se trata del reemployment que regula U.S.E.R.R.A., por lo que no hay un con-flicto entre la ley estatal y la federal. Ante el silencio del Congreso respecto a aquellas personas que entran por pri-mera vez a un sistema de retiro, después de concluido su servicio militar y el periodo máximo de acreditación a un sistema de retiro, aplica la ley estatal que disponga sobre este asunto.
IV
Por todo lo anterior, concluimos que la Ley Núm. 203 es de aplicación prospectiva y que la ley federal U.S.E.R.R.A. es inaplicable a esta controversia. Por lo tanto, los señores Rullán Rivera y Parrilla Batista sólo tienen derecho a que se le acrediten dos años de servicio militar para efectos de retiro, al amparo de la ley vigente al momento de su in-greso al Sistema de Retiro de la A.E.E., la Ley Núm. 13.
Por los fundamentos expuestos, se confirma la sentencia emitida por el Tribunal de Apelaciones en el caso del señor Rullán Rivera (CC-2008-952) y se revoca aquella dictada en el caso del señor Parrilla Batista (AC-2008-88).
El Juez Asociado Señor Martínez Torres concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

(1) El Sistema de Retiro de los Empleados de la Autoridad de Energía Eléctrica (A.E.E.) se creó mediante la Resolución Núm. 200 de 25 de junio de 1945 de la Junta de Gobierno de la Autoridad de Fuentes Fluviales, predecesora de la A.E.E., y se rige por las disposiciones del Reglamento que a esos efectos adopte su Junta de Síndicos. Este sistema de retiro es independiente del Sistema de Retiro de los Empleados del Gobierno y sus Instrumentalidades, creado por la Ley Núm. 447 de 15 de mayo de 1951 (3 L.P.R.A. sec. 761 et seq.), según enmendada, por lo que esa ley no le aplica.


(2) Para que se acrediten los años de servicio militar en un sistema de retiro, el veterano deberá pagar aportaciones e intereses determinados de acuerdo con su sueldo. Véanse: 29 L.P.R.A. sec. 737(e)(1)(A) y, anteriormente, 29 L.P.R.A. sec. 8140(a); 3 L.P.R.A. sec. 765a(a).


(3) La Ley Núm. 13 derogó la primera Carta de Derechos del Veterano Puerto-rriqueño, Ley Núm. 469 de 15 de mayo de 1947 (29 L.P.R.A. secs. 761-775). A su vez, la Ley Núm. 13 sufrió varias enmiendas luego de su aprobación en 1980, entre las que se destacan aquellas incorporadas a raíz de la aprobación de la Ley Núm. 57 de 27 de junio de 1987 (29 L.P.R.A. secs. 823-823k), conocida como la Ley de la Oficina del Procurador del Veterano.


(4) El Art. 11 de la Ley Núm. 203 derogó expresamente la Ley Núm. 13. http:// www.lexjuris.com/lexlex/Leyes2007/lexl2007203.htm


(5) En su comparecencia como amicus curiae, el Procurador del Veterano esboza esencialmente los mismos argumentos que los señores Rullán Rivera y Parrilla Batista y sostiene que el historial legislativo demuestra que con la aprobación de la Ley Núm. 203 se buscó ampliar y mejorar los derechos de los veteranos puertorriqueños, por lo que sus disposiciones deben aplicar retroactivamente. Asimismo, alega que la Ley Núm. 203 adoptó los beneficios ya provistos por la ley federal U.S.E.R.R.A. por lo que se debe entender que ya ésta había derogado la Ley Núm. 13 en cuanto a este asunto, pues las disposiciones del estatuto federal son más favorables al veterano al proveer hasta cinco años de acreditación.


(6) La Ley Núm. 13 disponía exactamente lo mismo en cuanto a este asunto. 29 L.P.R.A. sec. 8140(a).


(7) El Art. 110 del Reglamento del Sistema de Retiro de la A.E.E. define “servicio anterior” como “el periodo de servicios prestados por un miembro con anterioridad a la fecha en que se convirtió en miembro y por el cual se concede crédito de conformi-dad con las disposiciones de este Reglamento”. A modo ilustrativo, en cuanto a los demás sistemas de retiro gubernamentales, la Ley de Retiro del Personal del Go-bierno expresamente autoriza la acreditación de “servicios anteriores”, según defini-dos en la ley, los cuales incluyen servicio militar prestado antes del ingreso del empleado a un sistema de retiro gubernamental. 3 L.P.R.A. secs. 763 y 765(e).


(8) Esas condiciones establecidas en la ley incluyen aspectos tales como, por ejemplo, el momento cuando podrá hacerse la solicitud de acreditación, los intereses y aportaciones que ésta habrá de pagar y el número de años que se pueden acreditar, entre otras.


(9) Véase el Art. 4(b)(5)(d) y 4(c)(2)(A), 29 L.P.R.A. sec. 737.


(10) El caso hace referencia a la Ley Núm. 95 de 19 de junio de 1968, la cual fue una enmienda realizada a la Ley Núm. 447, supra.


(11) En cuanto a la aplicación de la ley federal U.S.E.R.R.A., el señor Parrilla Batista alega que ese estatuto no es relevante ni aplicable al caso de autos, pues entiende que la Ley Núm. 203 permite la acreditación de cinco años.